IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,496-01


                       EX PARTE TARA RENEE GOODE, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-213-W011693-1454530-A IN THE 213TH DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                           ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. On June 16,

2021, we remanded the application for development of the record and the entry of findings and

conclusions. We received the record after remand on September 13, 2021, and September 20, 2021.

       Under Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to

forward to this Court, among other things, “the application, any answers filed, any motions filed,

transcripts of all depositions and hearings, any affidavits, and any other matters such as official

records used by the court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P.

73.4(b)(4). However, the record that was forwarded to this Court appears to be incomplete.
Specifically, both parties refer to the reporter’s record of an evidentiary hearing that took place via

“Zoom” and in person on August 10, 2021. See, e.g., Clerk’s 1st Supplemental Record, pp.56 & n.1,

57-58 (State’s proposed findings and conclusions, adopted by the trial court); pp.64-66 (Applicant’s

proposed findings and conclusions). But the record forwarded to this Court does not include the

reporter’s record of that hearing.

       The district clerk shall either forward the reporter’s record of the evidentiary hearing to this

Court or certify in writing that the reporter’s record of the evidentiary hearing is not part of the

record. The district clerk shall comply with this order within thirty days from the date of this order.

Filed: October 13, 2021
Do not publish